Opinion of the Court by
Judge Williams:
The circumstances established in this case go to fortify the parol evidence that appellant made a written proposition to the railroad company to sell the lot now sued for, which was accepted and the sale fully made, and that the company paid him for the lot, hence, he permitted the railroad company to build its depot on said lot and to use it some twelve or fifteen years before bringing this suit without complaint or demand for rent, and this, too, with his full knowledge, as he lived within about 200 yards of it during all this time, and was often at the depot and passed it *647almost daily; therefore, the judgment dismissing the petition absolutely was right, and is affirmed.
Carlisle & O’Hara, for appellant.
Stevenson & Myers, Benton, for appellee.